Citation Nr: 1647245	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior February 24, 2016, and in excess of 20 percent thereafter for cervical spine disability.  

2.  Entitlement to a compensable rating prior to February 26, 2014 and in excess of 50 percent thereafter for sinusitis.

3.  Entitlement to a compensable rating prior to July 2, 2004 and in excess of 10 percent thereafter for pseudofolliculitis barbae.

4.  Entitlement to a compensable rating for umbilical hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and St. Petersburg, Florida.

These matters were remanded by the Board in December 2013 for additional development.

During the course of the appeal, the RO, after additional development, granted service connection in March 2016 for the claims concerning bronchitis and tinnitus.  Therefore, the Board finds that the full benefit sought on appeal was granted for these claims, and thus, are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In November 2016, a statement of the case was issued as to the evaluation of the Veteran's headache disorder.  To date, the Veteran has not submitted a substantive appeal as to that matter, and the Agency of Original Jurisdiction has not certified that matter to the Board.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran submitted written statements in February 2016 and October 2016 expressing his desire to withdraw all issues remaining on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2016).  A substantive appeal may be withdrawn on the record during a hearing and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or authorized representative.  38 C.F.R. § 20.204 (2015).  In February 2016, the Veteran' submitted a written correspondence indicating that he was withdrawing his claim with regard to entitlement to increased ratings for sinusitis, a skin condition, and umbilical hernia.  The Veteran submitted another written statement in October 2016 indicating that he was withdrawing his claim with regards to entitlement to an increased rating for the cervical spine disability.  

As a result of the Veteran's withdrawal of the all issues on appeal, no allegation of error of fact or law remains before the Board for consideration.  Therefore, the Board finds that the Veteran has withdrawn the issues on appeal.  The Board does not have jurisdiction to review any appeal as to these issues, and the appeal is dismissed.







	(CONTINUED ON NEXT PAGE)
ORDER

The appeals are dismissed.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


